Atkinson, Justice.
The facts necessary to a. clear understanding of this case are stated in the official report.
The first great essential in the interpretation of contracts is to arrive at what was the real intention of the parties. Where the contract is in writing, the intention of the parties must be arrived at by considering the legal effect of the language -which they employ. If this language be ambiguous, parol evidence is admissible to explain the ambiguity. If the contract between the parties consists of a series of written instruments, it is necessary, in order to arrive at its real meaning, that these instruments be construed together; and applying this latter rule to the contract now under consideration, we have no difficulty in concluding that the contract *609upon which the plaintiff brought this action was a contract for the purchase of the land, from the possession of which he was expelled, and not a contract of tenancy. It is true that there is some language employed’ in the written contract under review, which would seem to indicate that the relation of landlord and tenant was intended to be established thereby, for, amongst other statements in it, will be found one, “I acknowledge renting from them, with the privilege of buying.” Standing alone, this would seem to indicate that there was a. contract of rental only between the parties, and that the relation of landlord and tenant was established thereby. But viewed in the light of the other papers and the circumstances preceding the execution of this contract, we think this statement is qualified. It will be observed that there was a contract, in the first instance, for the sale of this land by the defendants to this plaintiff' at a stipulated price, he paying therefor the sum of one hundred and fifty dollars in cash and giving certain notes, for the balance of the purchase money, and the defendants executing to him in turn a bond for titles. Default, was made in the payment of one of these notes, and they thereupon made a new contract, for the purpose, as. one of the defendants expressed it, of giving the plaintiff more time for the payment of the purchase money. Upon the execution of this new contract, the old notes were surrendered, and together with them the bond fortifies, but the plaintiff' then and there made and executed and delivered to the defendants his two promissory notes for one hundred and ninety-five dollars each, conditioned to be payable, respectively, on the first day of November, 1892 and 1893, each of these notes containing the significant recital that they were given for the purchase money of land. The contract itself, as stated in the record, aside from the promissory notes, contains a recital, though there was a stipulation for *610the payment of fifty dollai’s rent, that in the event the notes were paid,’ then no rent would be charged. It is difficult for us, in’ reading this contract, to determine whether it was a contract really designed to secure the payment of a store account, or whether the defendants intended to treat it as a contract of rental. At all events, the plaintiff entered under a contract of purchase. lie paid a certain amount of the purchase money. This new contract was entered into, and the defendants accepted his notes for the purchase money of that land.' It is not every written contract which uses the word rent by way of description of sums to be paid for the use of the 'property, that creates, in cases of personal property a case of bailment, nor in case of real estate a case of landlord and tenant. To determine what the real status between the parties is, it is necessary to look behind mere technical terms employed in drawing a contract, and gather from the whole instrument what was the real legal relation established between them. A valuable discussion of this doctrine will be found in the opinion of Chief Justice Simmons, then Associate Justice, in the case of Hays v. Jordan, 85 Ga. 741. There was no agreement upon the part of this plaintiff to surrender possession in default of the payment of'’the sums due upon his promissory notes, nor did he in fact surrender possession. Upon the contrary, the defendants forcibly expelled him. If he was in as a purchaser, and that he was we do not think is opeu to serious question in this case, then the defendants having, because of default in the payment of purchase money, elected to treat the contract as at an end and expel him from the premises, he was at least entitled to recover the purchase money actually paid by him in the first instance, and the value of such improvements as he as a purchaser had placed upon the land, substantial in their nature and which tend to enhance the value of the property, less the value of the premises, *611according to the agreement, for rent. In other words, when the defendants took possession and expelled him, they did not necessarily forfeit the value of the premises for use and occupation, nor did the plaintiff forfeit the purchase money paid nor the value of the improvements. An accounting should have been taken as between the two, and a judgment rendered accordingly. The verdict in this case is in accord with the principles herein announced, is supported by the evidence; and the trial judge did not err in refusing to grant a new trial.

Judgment affirmed.